DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species “A” in the reply filed on November 6, 2020 is acknowledged.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 6, 2020.

Information Disclosure Statement
The IDS forms filed on February 21, 2019 and June 10, 2019 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Drawings / Specification
The drawings and/or specification is/are objected to because reference numbers “212A” and “212B”, shown in Fig. 3B, do not appear to be consistent with their use in the specification.  On page 8 (line 2) of the specification, reference number “212A” is used to designate the “floor 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or appropriate corrections to the specification are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It should first be noted that some of the claims of the instant application are replete with issues of indefiniteness.  This Office has attempted to highlight all such issues, however Applicant is encouraged to thoroughly review the claims in response to this Office action for compliance with 35 U.S.C. 112(b).
As to claim 1, on lines 3-4, the recitation, “an insert member having two opposed power nozzles that are in fluid communication with a transverse throat that forms an interaction region” is somewhat unclear.  Is the “transverse throat that forms an interaction region” a feature/element of the “insert member”?  It is noted that claim 9 recites, “the transverse throat of the insert member”.  Also, the metes and bounds of the term “transverse” are unclear.  What is this “throat” element transverse to, whereby this term can be understood? 
Further, as to claim 1, on lines 4-6, the recitation, “the transverse throat having at least one exit orifice or exit throat located at an end opposite the end where the two opposed power nozzles meet the transverse throat” is unclear, because “the end where the two opposed power nozzles meet” is not provided with clear antecedent basis, and no “ends” have been identified in the claim so as to understand what defines such “ends”.
Further, as to claim 1, on line 10, the recitation, “the at least two power nozzles” is unclear.  Line 3 of claim 1 introduces “two power nozzles”, but does not include the broader term “at least”.  Applicant should be aware that the originally filed disclosure does not support the claimed device having more than two “power nozzles”.
not support the claimed device having more than two “power nozzles”.  Still further, what does the term “where” bring to the claim in this recitation?
Further, as to claim 1, on lines 12-14, the recitation, “the first and second power nozzles” (two instances) essentially lacks antecedent basis.  Is there a difference between the “first and second power nozzles”, the “two opposed power nozzles” and the “at least two opposed power nozzles”?  It is also noted that claims 5 and 6 refer to “the first and second power nozzles”, claim 8 refers to “the power nozzles”, and claim 14 refers to “the first power nozzle” and “the second power nozzle”.
Further, as to claim 1, on lines 14-15, the recitation, “an interaction region at least partially defined by the insert member” is unclear.  What is the relationship between this “interaction region” introduced on line 14 of the claim, as compared to the “interaction region” introduced on line 4 of the claim?  It is also noted that claims 5 and 8 refer to “the interaction region”.
Further, as to claim 1, on line 16, the recitation, “wherein a lateral side wall aperture…” is unclear.  What element of the claimed device defines this “lateral side wall aperture”?
Further, as to claim 1, on lines 16-17, the recitation, “the interaction region of the insert member” is unclear because the “interaction region” introduced on line 4 of the claim does not specifically state that the “insert member” defines this “interaction region”, and lines 14-15 of the claim apparently introduce another “interaction region” which is only “at least partially defined by the insert member”.
transverse to, whereby this term can be understood?
Further, as to claim 1, on lines 17-18, the recitation, “where the transverse throat…” is unclear.  If the “transverse throat” introduced on line 17 of the claim is distinct from the “transverse throat” introduced on line 4 of the claim, to which “transverse throat” is this recitation referring?
Further, as to claim 1, on line 18, the recitation, “a transverse aperture” is unclear.  The metes and bounds of the term “transverse” are unclear.  What is this “aperture” element transverse to, whereby this term can be understood?
Further, as to claim 1, on line 20, the recitation, “the axis of said nozzle housing” lacks antecedent basis.  What aspect of the “nozzle housing” defines this “axis”?  Applicant’s attention is also directed to the introduction of “an inlet axis of the nozzle housing” recited in claim 4.
Further, as to claim 1, on lines 20-21, the recitation, “the interaction region” is somewhat unclear.  If the “interaction region” introduced on line 4 of the claim is distinct from the “interaction region” introduced on line 14 of the claim, to which “interaction region” is this recitation referring?
As to claim 2, on line 2, the recitation, “the lateral side wall aperture of the insert member” essentially lacks antecedent basis because claim 1 does not set forth that the “insert member” defines the “lateral side wall aperture”.

As to claim 4, on lines 1-2, the recitation, “the lateral sidewall aperture”  Is this the same element as the “lateral side wall aperture” introduced on line 16 of claim 1?
Further, regarding claim 4, on line 4, the recitation, “an inlet axis of the nozzle housing” is unclear.  What is this “inlet axis”, as compared to “the axis of said nozzle housing” recited on line 20 of claim 1?
As to claim 12, on line 2, the recitation, “a uniform spray fan” is somewhat unclear.  Is this one and the same as the “uniform spray fan” recited on line 19 of claim 1?
Further, at to claim 12, on lines 3-4, the recitation, “the spray axis” lacks antecedent basis.  It is noted that claim 4 introduces “a spray axis”, however claim 12 depends directly from claim 1.
Regarding claim 13, on lines 1-2, the recitation, “wherein the features defining fluid passages” lacks antecedent basis.  To what are these “features” referring and what exactly are these “fluid passages”?
Regarding claim 15, on lines 3-4, the recitation, “providing a nozzle housing enclosing an interior volume and a transverse aperture along a sidewall” is unclear.  Is this stating that the “nozzle housing” encloses this “transverse aperture”, or is this stating that the housing defines this “transverse aperture”  Also, what defines this recited “sidewall”?  Further, the metes and bounds of the term “transverse” are unclear.  What is this “aperture” element transverse to, whereby this term can be understood?
transverse to, whereby this term can be understood?
Further, regarding claim 15, on lines 7-9, the recitation, “the transverse throat having at least one exit orifice or exit throat located at an end opposite the end where the two opposed power nozzles meet the transverse throat” is unclear, because “the end where the two opposed power nozzles meet” is not provided with clear antecedent basis, and no “ends” have been identified in the claim so as to understand what defines such “ends”.
Further, regarding claim 15, on lines 11-12, “the fluid passage is defined by the insert member and the nozzle housing” is unclear.  The recitation, “the fluid passage” lacks antecedent basis.  In light of the limitations on lines 10-11 of claim 1, is this “fluid passage” intended to refer to the “two opposed power nozzles”?
Further, regarding claim 15, on line 14, the recitation, “the fluid passages” lacks antecedent basis.  What are these “fluid passages” referring to?
Further, regarding claim 15, on line 15, the introduction of “a first power nozzle and a second power nozzle” is unclear.  What is the relationship between the newly introduced “first power nozzle and second power nozzle” and the “two opposed power nozzles” introduced on 
Further, regarding claim 15, on line 16, the introduction “an interaction region” is unclear.  What is the relationship between the newly introduced “interaction region” and the “interaction region” introduced on lines 6-7 of the claim?
Further, regarding claim 15, on line 17, the recitation, “an axis of said nozzle housing” is unclear.  What aspect of the “nozzle housing” defines this “axis”, so that the “generally perpendicular” limitation of the “plane” recited on line 17 can be understood?
Regarding claim 16, the claim depends from itself, which renders the claim indefinite.
Further, regarding claim 16, with the assumption that the claim is intended to depend from claim 15, on lines 3-4, the recitation, “aligning the first power nozzle and the second power nozzle within the transverse throat of the member” is unclear.  What are the metes and bounds of the term “aligning” used in this limitation?  Is this recitation stating that the “first power nozzle” is aligned relative to the “second power nozzle”?  It is again noted that claim 15 introduces “two opposed power nozzles” as well as “a first power nozzle and a second power nozzle”.

Allowable Subject Matter
8.	Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Watkins, Bauer, Hess, Horn et al. and Bettenhausen et al., and US Patent Application Publication to Ruckwied et al., are cited as of interest.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752